                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF WISCONSIN


In re:
Frederick L Stemmeler Jr and                                             Case No.2018-29858-KMP
Laurie A Stemmeler
 Debtor(s).                                                              Chapter 13


 NOTICE AND REQUEST TO MODIFY CONFIRMED CHAPTER 13 PLAN

          Rebecca R. Garcia, Standing Chapter 13 Trustree filed papers with the Court requesting
modification of the confirmed Chapter 13 Plan in the above case.

       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney,
you may wish to consult one.)

          If you do not want the Court to confirm the modified plan as proposed, or if you want the
Court to consider your views on the request, then on or before 21 days after service of this notice,
you or your attorney must:


          File with the Court a written request for hearing that contains a short and plain statement of the
factual and legal basis for the objection. File your written request electronically or mail it to:

                                        Clerk of Bankruptcy Court
                                         517 E. Wisconsin Avenue
                                                Room 126
                                        Milwaukee, WI 53202-4581
          If you mail your request to the Court for filing, you must mail it early enough so the Court will
receive it on or before the expiration of 21 days.

          If you or your attorney do not take these steps, the Court may decide that you do not oppose the
request and may enter an order confirming the modified plan.


Rebecca R. Garcia
Chapter 13 Standing Trustee
PO Box 3170
Oshkosh, WI 54903-3170
920-231-2150
info@ch13oshkosh.com




                    Case 18-29858-kmp        Doc 101 1 Filed 01/07/21             Page 1 of 2
                    REQUEST TO MODIFY CONFIRMED CHAPTER 13 PLAN

1.   The person requesting this plan modification is:
     __ the Debtor;
     _X_ the Chapter 13 Trustee;
     __ the holder of an unsecured claim, Name: _____________________

2.   Service: A certificate of service must be filed with this request for plan modification. Designate one
     of the following:
     _X_ A copy of this proposed modification has been served on the parties (the debtor, the trustee, the
        United States trustee and all creditors) as required by Fed. R. Bank. P. 3015(g); or
     __ A motion requesting limited service is being filed simultaneously with the Court.
3.   I request the following modification of the Chapter 13 Plan last confirmed by the Court:

Monthly payments to Ally Financial on both of their claims will be suspended in the month of
February 2021 when the Trustee will pay funds on hand, pro rata, in order to pay out excess
funds that the Trustee has no where else to send, as there are no other creditors to pay in this
case. Beginning in March 2021, the trustee will again pay $407.35 monthly on the claim for the
2017 Chevrolet Sonic and $448.08 monthly for the 2016 Chrysler Town & Country.

         All remaining terms of the Chapter 13 Plan confirmed on August 5, 2019 are unaffected. In the
event of a conflict between the terms of the confirmed Plan and the terms of this modification, the terms
of this modification control.

       WHEREFORE, the proponent requests that the Court approve this modification to the confirmed
Chapter 13 Plan.

CERTIFICATION

          Each proponent or the attorney for each proponent must sign this certification. If the proponent is
the Debtor, the Debtor’s attorney must sign this certification, and the Debtor may, but is not required to
sign. If the Debtor does not have an attorney, the Debtor must sign this certification.

         The provisions in this modified Chapter 13 plan are identical to those contained in the
official local form other than the changes listed in part 3.
        I certify under penalty of perjury that the foregoing is true and correct.

Respectfully submitted January 7, 2021.

Rebecca A Quiroz




               Case 18-29858-kmp            Doc 101 2 Filed 01/07/21            Page 2 of 2
